J-A19042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NIGEL RAMON HARPER                         :
                                               :
                       Appellant               :   No. 1662 MDA 2021

       Appeal from the Judgment of Sentence Entered November 18, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0005214-2020


BEFORE:       BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: OCTOBER 4, 2022

        Appellant Nigel Ramon Harper appeals from the Judgment of Sentence

entered in the Court of Common Pleas of York County on November 18, 2021,

following the revocation of his probation. Upon review, we affirm.

        The trial court set forth the relevant facts and procedural history herein

as follows:

               [Appellant] was charged with one count of Driving Under the
        Influence of Alcohol or Controlled Substance under 75 PA. CONS.
        STAT. § 3802 (a)(2); one count of Driving on Roadways Laned for
        Traffic under 75 PA. CONS. STAT. § 3309 ( 1); and one count of
        Driving Under the Influence of Alcohol or Controlled Substance
        under 75 PA. CONS. STAT. § 3802 (a)(1). Information,
        12/07/2020.
               On April 20, 2021, [Appellant] entered a plea to Driving
        Under the Influence of Alcohol or Controlled Substance under 75
        PA. CONS. STAT. § 3802 (a)(2), a Tier I first offense, as an
        ungraded misdemeanor for a recommended disposition of six (6)
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19042-22


       months[’] probation, a $ 300 fine, to pay the costs of prosecution,
       and standard        DUI conditions.        N.T. Plea Court/Guilty
       Plea/Sentence, 04/20/2021, p. 2. [Appellant’s] attorney stated
       on the record “Even though [Appellant] doesn't need a drug and
       alcohol evaluation for this disposition, he does have one
       completed. [Appellant] got it at a treatment center in Maryland.
       [Appellant] is recommended outpatient and begins [treatment]
       tomorrow.” Id.
              This [c]ourt then sentenced [Appellant] to six (6) months[’]
       probation, a mandatory fine of $300, directed him to pay the costs
       of prosecution, and comply with the standard conditions related
       to a DUI offense.[] N.T. Plea Court/Guilty Plea/Sentence,
       04/20/2021, p. 6.
              On September 22, 2021, a petition to schedule a probation
       violation hearing was filed. The probation violation hearing was
       scheduled for November 18, 2021. [Appellant’s] violation was his
       failure to complete his recommended outpatient treatment. N.T.
       Probation Violation Hearing, 11/18/2021, p. 2. This [c]ourt found
       [Appellant] to be in violation for failure to complete the treatment
       that was recommended. Id. at 5. [Appellant] was sentenced to a
       new term of six months[’] probation and was directed to complete
       the outpatient treatment that was recommended. Id. [Appellant]
       was also directed to make regular payments on his fines and costs.
       Id.[1]
              On December 16, 2021, [Appellant] filed a notice of appeal
       to the Superior Court, and an application for In Forma Pauperis
       (herein “IFP”) status. On December 16, 2021, this [c]ourt issued
       a concise statement order and granted [Appellant’s] IFP motion.
       [Appellant] filed a Statement of Errors Complained of on Appeal
       on January 6, 2022.
              [Appellant] asserts that this [c]ourt erred in revoking
       [Appellant’s] probation for violating a probation condition that the
       Court did not order, under Koger.1 Statement of Errors
       Complained, 01/06/2022, p. 1.
       __
       1Commonwealth v. Koger, 255 A.3d 1285 (Pa.Super. 2021).[2]



____________________________________________


1 The trial court also specified that “[o]nce his treatment is closed, his case
may be closed.” N.T., 11/18/21, at 5.
2 In reversing the revocation of the appellant’s probation and parole and

vacating the judgment of sentence in Commonwealth v. Koger, 255 A.3d
(Footnote Continued Next Page)


                                           -2-
J-A19042-22



____________________________________________


1285, 1289 (2021), reargument denied (Aug. 10, 2021), appeal granted, No.
270 WAL 2021 (Pa. 2022), this Court reasoned as follows:

      [W]e conclude the trial court erred in failing to specifically advise
      Appellant of the conditions of his probation and parole at the time
      of his initial sentencing. See 42 Pa.C.S. § 9754(b); Foster, 214
      A.3d at 1244 n.5. We reject the Commonwealth's argument that
      the probation officer's VOP petition sufficiently indicated the
      conditions and alleged violations. See Commonwealth Brief at 8.
      Instead, “[t]he court shall attach such of the reasonable
      conditions ... as it deems necessary to insure or assist the
      defendant in leading a law-abiding life. See Foster, 214 A.3d at
      1244 n.5 citing 42 Pa.C.S. § 9754(b). Because the trial court did
      not impose, at the time of the August 21, 2018, sentencing any
      specific probation or parole conditions, the court could not have
      found he “violated one of the ‘specific conditions’ of probation [or
      parole] included in the probation order[.]” See Foster, 214 A.3d
      at 1250. In short, a sentencing court may not delegate its
      statutorily proscribed duties to probation and parole offices and is
      required to communicate any conditions of probation or parole as
      a prerequisite to violating any such condition.
Koger, at 1290–91 (2021), (footnote omitted).
      On April 5, 2022, the Pennsylvania Supreme Court granted the
appellant’s petition for allowance of appeal in Koger to address the following
question: “Did the Superior Court err in expanding this Court’s holding in
Commonwealth v. Foster, 654 Pa. 266, 214 A.3d 1240 (2019), and the
statutory requirements related to probation conditions under 42 Pa.C.S. §
9754 to not only probation but also parole cases?”
      In Foster, the Pennsylvania Supreme Court determined that a trial court
may revoke an order of probation only upon proof that the defendant had
violated one of the “specified conditions of the probation.” Foster, 214 A.3d at
1250 (citing 42 Pa.C.S. § 9771(b)). The Court explained that “a violation of
probation does not occur solely because a judge believes the probationer's
conduct indicates that probation has been ineffective to rehabilitate or to deter
against antisocial conduct.” Id., at 1243.
      Therein, the trial court had revoked the defendant's probation based
upon photographs on the defendant's social media accounts that “depicted
guns, drugs, [and] large amounts of money[.]” Id. The court found that while
the photographs did not prove the defendant violated a specific condition of
his probation, they did show his “indifference regarding his crimes” and
(Footnote Continued Next Page)


                                           -3-
J-A19042-22



Trial Court Opinion, filed 1/11/22 at 1-4.

       In his brief, Appellant presents the following issue for our review:

             Did the trial court abuse its discretion in revoking
       [Appellant’s] probation for failing to complete treatment where the
       court never ordered completion of treatment as a condition of
       probation.

Brief for Appellant at 4.

       Appellant argues that while outpatient treatment was “mentioned” at

the time of sentencing, the trial court “never made treatment a condition of

his probation in its verbal statements or in its written order”; therefore, the

trial court abused its discretion in revoking his probation for failing to complete

treatment.      Appellant’s Brief at 10-19.      In response, the Commonwealth

posits the issue is moot because Appellant had competed his period of


____________________________________________


“clearly indicate[ ] that probation was an ineffective vehicle to accomplish his
rehabilitation[.]” Id. at 1245 (record citation omitted).
      A panel of this Court affirmed the trial court and in doing so relied upon
our Supreme Court’s previous holding in Commonwealth v. Infante, 888
A.2d 783 (Pa. 2005).
      Ultimately, the Supreme Court reversed this Court’s ruling and in
doing so stated:

             We expressly disapprove of the Superior Court's reliance
             on this passage from Infante ... for the proposition that
             revocation of probation is permissible in the absence of
             a finding that the defendant violated a specified
             condition of probation if the VOP court finds that
             probation has been ineffective to rehabilitate or to deter
             against antisocial conduct.

Foster, 214 A.3d at 1251 n.14.


                                           -4-
J-A19042-22


extended supervision and his case was closed while this appeal is pending.

Commonwealth’s Brief at 6, 10. The Commonwealth represents that it verified

that Appellant’s case was closed on May 17, 2022.3

       In his reply brief, Appellant again argues his revocation was “an abuse

of discretion,” but avers the case is not moot “where the erroneous revocation

of [Appellant’s] probation could easily come back to haunt him if left in

place[.]” Reply Brief for Appellant at 1-2.      Appellant further states that even

if this Court deems this appeal to be moot, the three exceptions to the

mootness doctrine apply and, thus, substantive review of his claim is justified.

Id. at 6.

       Initially, we note that although Appellant repeatedly frames his issue as

a challenge to the trial court’s abuse of its discretion in his appellate briefs, he

essentially challenges the legality of his sentence for the trial court’s failure to

comport with this Court’s recent decision in Koger. See Brief for Appellant at

11 (stating “[t]here was thus no legal basis for revoking his probation, and

the court abused its discretion in so doing.”)

       In considering such a challenge, we are guided by the following:

             Generally, parole and probation violations are determined
       by the sound discretion of the trial courts and absent an error of
       law or abuse of discretion, should not be disturbed on
       appeal. Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa.
       Super. 2007). “The Commonwealth must prove the violation by a
       preponderance of the evidence and, once it does so, the decision
____________________________________________


3 The Commonwealth attached as Exhibit “A” to its appellate brief an email
thread which confirms Appellant’s case was closed on that date.

                                           -5-
J-A19042-22


      to    revoke    parole is  a   matter    for   the   court's
      discretion.” Commonwealth v. Kalichak, 943 A.2d 285, 290-91
      (Pa. Super. 2008).

Koger, 255 A.3d at 1289.

      When deciding an appeal from a sentence imposed following the

revocation of probation, this Court may review the validity of the revocation

proceedings, the legality of the sentence, and the discretionary aspects of any

new sentence the trial court imposed. Commonwealth v. Cartrette, 83

A.3d 1030 (Pa.Super. 2013) (en banc). “Revocation of a probation sentence

is a matter committed to the sound discretion of the trial court and that court's

decision will not be disturbed on appeal in the absence of an error of law or

an abuse of discretion.” Commonwealth v. Giliam, 233 A.3d 863, 866-67

(Pa.Super. 2020) (citation omitted).

      [A] claim that implicates the fundamental legal authority of the
      court to impose a particular sentence constitutes a challenge to
      the legality of the sentence. If no statutory authorization exists
      for a particular sentence, that sentence is illegal and subject to
      correction. Issues relating to the legality of sentence are questions
      of law, and thus, our standard of review is de novo and our scope
      of review is plenary.

Commonwealth v. Clarke, 70 A.3d 1281, 1284 (Pa.Super. 2013) (quotation

marks and citations omitted). Further, a claim pertaining to the legality of

sentence may be raised for the first time on appeal and is not subject to

waiver. Commonwealth v. Foster, 960 A.2d 160, 163 (Pa.Super. 2008).

See also Commonwealth v. Dickson, 918 A.2d 95, 99 (Pa. 2007) (“[I]f

the sentence clearly   implicates   the legality of sentence,   whether   it was


                                       -6-
J-A19042-22


properly    preserved      below    is   of    no   moment,   as    a challenge to

the legality of sentence cannot be waived.”).

      Appellant does not dispute that the additional six-month period of

supervision to which the trial court sentenced him following its finding he had

violated his probation expired while this appeal was pending. Yet, he claims

that “where the erroneous revocation of [his] probation could easily come

back to haunt him if left in place, the issue before the Court is not moot.”

Reply Brief for Appellant at 2.

      In Commonwealth v. Dennis, 164 A.3d 503 (Pa.Super. 2017), this

Court reiterated that, “[a]s a general rule, an actual case or controversy must

exist at all stages of the judicial process, or a case will be dismissed

as moot.” Id. at 505 (citation omitted). Moreover, “[a]n issue before a court

is moot if in ruling upon the issue the court cannot enter an order that has

any legal force or effect.” Commonwealth v. Nava, 966 A.2d 630, 633

(Pa.Super. 2009). “Under Pennsylvania law, if Appellant completed the

aggregate maximum term of imprisonment while his appeal was pending, he

would not be subjected to any direct criminal consequences and his challenge

to   the   legality   of   his sentence ...   would   be moot and   incapable   of

review.” Commonwealth v. Schmohl, 975 A.2d 1144, 1149 (Pa.Super.

2009).

      Herein, Appellant seeks review of a sentence he has fully served; thus,

it would appear at first blush that there is no relief we can grant as to the


                                         -7-
J-A19042-22


issue    he   presents   on   appeal   that   would   have   any   legal   force    or

effect. See Commonwealth v. Nava, 966 A.2d 630, 633 (Pa.Super. 2009)

(“An issue before a court is moot if in ruling upon the issue the court cannot

enter an order that has any legal force or effect.”).

        However, where an appellant challenged the legality of a twenty-four-

month probationary sentence imposed and already served for his crime, and

where there were no criminal or civil consequences to be endured by the

appellant as the result of the probationary sentence that has expired, this

Court found:

        appellant's challenge to the legality of the sentence, which has
        expired and which bears no collateral civil or criminal
        consequences, is moot and will not be addressed by this Court.

Commonwealth v. King, 786 A.2d 993, 996 (Pa.Super. 2001).                          Our

Supreme Court expounded upon how a resentencing after a revocation of

probation may be deemed to bear collateral or civil consequences in Foster,

supra, as follows:

               We agree with Foster that this case is not moot. A case is
        moot when facts that arise after the initiation of the case leave a
        litigant without a stake in the outcome of the matter. William
        Penn Sch. Dist. v. Pennsylvania Dept. of Ed., 642 Pa. 236,
        170 A.3d 414, 435 n.33 (2017). As Foster correctly observes, the
        impact of a revocation of probation goes beyond the resentencing
        decision. Johnson v. Commonwealth Bd. of Probation and
        Parole, 505 Pa. 569, 482 A.2d 235, 236 (1984) (per curiam)
        (finding parolee's challenge to violation proceeding was not moot
        after re-paroled because finding of violation could have “future
        consequences”). If the defendant is convicted of another crime or
        has a future revocation of probation proceeding, a past probation
        revocation is something that courts deciding these questions
        would consider in determining whether probation is an appropriate

                                        -8-
J-A19042-22


      sentence. See, e.g., Commonwealth v. Parlante, 823 A.2d
      927, 931 (Pa. Super. 2003) (“We agree with the trial court that
      Parlante should serve time in prison because of her prior criminal
      record and repeated inability to comply with the rules and
      requirements of her probation.”). See also 42 Pa.C.S. §§ 9721(b)
      (sentencing considerations include defendant's rehabilitative
      needs and protection of public), 9771(c) (permissible bases for
      imposing sentence of total confinement upon revocation of
      probation include the need to vindicate the court's authority). The
      October 27, 2016 order revoking Foster's probation remains part
      of his record. The subsequent revocation of his probation in
      February 2019 does not render that order superfluous. We
      therefore proceed to consider the merits of the issue raised.

Foster, 214 A.3d 1240, 1246 (Pa. 2019).

      In light of the foregoing, we disagree with the Commonwealth that

Appellant’s claim presented on appeal is incapable of appellate review as it is

moot. Notwithstanding, we find Appellant’s issue lacks merit.

      First, as the trial court notes:

             In the case at hand, discussed in the factual and procedural
      history supra., [Appellant] elected to enter a guilty plea. N.T. Plea
      Court/Guilty Plea/Sentence, 04/20/2021, p. 2. We find this case
      distinguishable from Koger because [Appellant’s] attorney
      acknowledged on the record “[e]ven though [Appellant] doesn’t
      need a drug and alcohol evaluation for this disposition, he does
      have one completed. [Appellant] got it at a treatment center in
      Maryland. [Appellant] is recommended outpatient and begins
      [treatment] tomorrow.” Id.
             This [c]ourt then ordered [Appellant] to “six [6] months[’]
      probation, direct he pay the mandatory fine of $300, plus the costs
      of prosecution, and comply with the standard conditions related
      to a DUI offense.” N.T. Plea Court/Guilty Plea/Sentence,
      04/20/2021, p. 6.
             On November 18, 2021, [Appellant] was in front of this
      Court for a probation violation hearing. [Appellant’s] violation was
      for his failure to complete his treatment, as [Appellant] was
      recommended to complete outpatient treatment and there was no
      documentation that [Appellant] had done so. N.T. Probation
      Violation Hearing, 11/18/2021, p. 2.

                                         -9-
J-A19042-22


            This [c]ourt argues that this case is distinguishable from
      Koger, where the trial court admitted it did not advise the
      defendant of the general conditions of his probation or parole at
      the time of sentencing, but rather the conditions were explained
      to the defendant by an adult probation officer immediately
      following sentencing.
            In the case at hand, [Appellant] acknowledged through
      his counsel, that he had a drug and alcohol evaluation done and
      was recommended for outpatient treatment which was scheduled
      to start the day after [Appellant’s] guilty plea/sentencing. This
      would have fallen under the standard DUI conditions imposed by
      this [c]ourt. Therefore, because [Appellant] was aware, on the
      record, of the recommendation of outpatient treatment and
      acknowledged that treatment was to start the next day, he was
      well aware that he needed to comply with said treatment under
      his probation condition.

Trial Court Opinion, filed 1/11/22, at 7-10 (emphasis in original).

      In addition, Appellant completely ignores his own statements at the

probation violation hearing at which time he acknowledged “the treatment

program that I was supposed to go to” required him to attend outpatient

due to COVID. N.T., 11/18/21, at 3-4 (emphasis added). However, without

presenting any evidence in support of his bald contention, Appellant told the

court that “this guy” who runs the program felt he no longer needed to attend

as he “showed no symptoms of what [he] needed to continue.” Id. at 4

      Unlike the situation presented in Koger, where the trial court failed to

impose any specific probation conditions at the time of sentencing, the

transcripts from both the Plea Court/Guilty Plea/Sentence and the VOP

hearings herein evince that Appellant knew he was obligated to complete

outpatient treatment as a standard condition of his probation for his DUI

offense. As such, Appellant's reliance on Koger is misplaced.

                                    - 10 -
J-A19042-22


       Because Appellant acknowledged his failure to complete outpatient

treatment at his revocation hearing, and the requirement for him to complete

treatment was set forth on the record as a condition of his probation at the

time of his original sentencing hearing, we see no basis upon which to disrupt

the court's imposition of the revocation sentence.

       Accordingly, we affirm the November 18, 2021, revocation sentence.4

       Judgment of sentence affirmed.

       Judge King has joined the Memorandum

       Judge Bowes files a Dissenting Memorandum



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2022




____________________________________________


4 This Court may affirm the trial court on any basis. It “is well settled that
where the result is correct, an appellate court may affirm a lower court’s
decision on any ground without regard to the ground relied upon by
the lower court itself.” Commonwealth v. Singletary, 803 A.2d 769, 772–
73 (Pa. Super. 2002) (citation omitted).

                                          - 11 -